Citation Nr: 0612331	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-02 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for dermatitis, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Columbia, South Carolina, Regional Office of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an increased evaluation greater than 30 percent for 
service-connected dermatitis.  During the course of the 
appeal, the veteran's claims file was relocated to the 
Wilmington, Delaware, VA Regional Office (RO), which is now 
the agency of original jurisdiction.

For the reasons that are discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran's appeal for a rating increase in excess of 30 
percent for dermatitis was denied in a March 2005 Board 
decision.  He filed a timely notice of intent to appeal this 
adverse appellate determination to the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court").   In 
November 2005, a joint motion between the appellant and the 
Secretary of VA was granted by the Court, which vacated the 
March 2004 Board decision and remanded the case to the Board 
for further evidentiary development and, thereafter, de novo 
appellate review.  The November 2005 joint motion ordered, 
inter alia, that the veteran be provided with a VA 
examination of his dermatitis during an active state so that 
an accurate medical assessment of the level of impairment it 
produces may be obtained.  See Ardison v. Brown, 6 Vet. App. 
405, 407 - 408 (1994); Proscelle v. Derwinski, 2. Vet. App. 
629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The joint motion also instructed that the veteran's 
claims file be provided to the examining physician for review 
before conducting the evaluation so that an accurate 
assessment of the veteran's skin disorder could be made 
within the context of its clinical history.  See Seals v. 
Brown, 8 Vet. App. 291, 296 (1995).  

Towards achieving these ends in compliance with the joint 
motion, the Board remands this case to the RO via the AMC for 
the aforementioned development.  Thereafter, the RO should 
readjudicate the veteran's claim of entitlement to an 
increased evaluation in excess of 30 percent for dermatitis.  
The RO's conclusions should be based on the record, including 
its review in the first instance of the medical examination's 
findings and any other pertinent evidence obtained in the 
course of this remand.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In view of the foregoing discussion, the case is remanded to 
the RO via the AMC for the following development:

1.  The veteran should be afforded 
notice of the provisions of the VCAA 
with respect to his claim for an 
increased evaluation for dermatitis that 
is in compliance with the decision of 
the United States Court of Appeals for 
Veterans Claims in the case of 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (March 3, 2006). 

2.  The veteran should be scheduled for a 
VA medical examination by a dermatologist 
or other available appropriate medical 
specialist for the purpose of 
ascertaining the nature and extent of 
severity of his dermatitis.  To comply 
with the joint motion, the RO should 
arrange for the veteran to appear for the 
examination when his service-connected 
skin disorder is actively symptomatic.  

The claims file, copies of the previous 
and amended criteria for rating skin 
disorders pursuant to the changes made to 
38 C.F.R. § 4.118 on August 30, 2002, and 
a separate copy of this remand must be 
made available to, and reviewed by the 
examining physician prior and pursuant to 
conduction and completion of the medical 
examination.  The examiner must make a 
notation in the examination report that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(a.)  In terms of percentage, how 
much of the surface area of the 
veteran's entire body is affected by 
his dermatitis?  

(b.)  In terms of percentage, how 
much of the surface area of the 
exposed areas of the veteran's body 
is affected by his dermatitis?  

(c.)  Is the veteran's dermatitis 
manifested by constant exudation and 
itching, extensive lesions, or 
disfigurement that can be 
characterized as marked?  

(d.)  Is the veteran's dermatitis 
manifested by ulceration or 
extensive exfoliation or crusting, 
and systemic or nervous 
manifestations, or can it be 
characterized as exceptionally 
repugnant?

(e.)  Does the veteran's dermatitis 
involve treatment with no more than 
topical therapy during the past 12-
month period?

(f.)  Does the veteran's dermatitis 
involve treatment with intermittent 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs that is 
required for a total duration of 
less than six weeks during the past 
12-month period?

(g.)  Does the veteran's dermatitis 
involve treatment with systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs that 
is required for a total duration of 
six weeks or more, but not 
constantly, during the past 12-month 
period?

(h.)  Does the veteran's dermatitis 
involve constant or near-constant 
treatment with systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs that is 
required during the past 12-month 
period?

The examiner is requested to list any 
medications taken by the veteran for the 
skin disorder, and is requested to 
indicate which, if any of those 
medications are corticosteroids or other 
immunosuppressive drugs.  A complete 
rationale for all opinions must be 
provided.  If the examiner is unable to 
present any opinion without resorting to 
speculation, it must be so noted.  The 
report prepared must be typed. 

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation greater than 30 
percent for dermatitis.  If the maximum 
benefit remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

